                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA

WENDELL LAWSON,                                                          CIVIL ACTION
             Plaintiff,

                  v.

CITY OF PHILADELPHIA and                                                 NO. 17-4228
POLICE OFFICER REUBEN ONDARZA,
Badge No. 2004,
                Defendants.


DuBois, J.                                                                                       January 7, 2020

                                           MEMORANDUM

     I.   INTRODUCTION

          This case arises from an alleged encounter on the morning of September 27, 2015

between plaintiff Wendell Lawson and defendant Police Officer Reuben Ondarza. Lawson

asserts claims against Ondarza for excessive force in violation of the Fourth and Fourteenth

Amendments under 42 U.S.C. § 1983, and for assault and battery under Pennsylvania state law.

Lawson also asserts a Monell claim under 42 U.S.C. § 1983 against the City of Philadelphia

(“the City”) for the City’s alleged failure to properly supervise and discipline its police officers

generally, and Ondarza specifically, regarding the use of force. Presently before the Court is the

City’s Motion for Summary Judgment. For the reasons that follow, the Court grants the City’s

Motion for Summary Judgment.

    II.   BACKGROUND

          A. Facts1

          Plaintiff testified in his deposition that on the morning of September 27, 2015, he was

1
         All facts are taken from the parties’ statements of facts, summary judgment filings, and attached exhibits.
As required on a motion for summary judgment, the facts are interpreted in the light most favorable to the
nonmoving party. Wishkin v. Potter, 476 F.3d 180, 184 (3d Cir. 2007).
assaulted by a group of men in Philadelphia, Pennsylvania. Pl.’s Resp. Ex. C at 45:20-46:7.

After the assault, plaintiff called the police. Id. at 51:16-52:9. As plaintiff was speaking with

police dispatch on the telephone, he was approached by defendant Reuben Ondarza, a police

officer employed by the City. Id. at 52:23-53:5; Def. Statement Facts ¶ 1. Plaintiff testified that

Ondarza told plaintiff, “You’re not from around here,” and pushed him to the ground. Id. As a

result, plaintiff suffered a separation of his right shoulder that required reconstructive surgery.

Am. Compl. ¶10; Pl.’s Resp. Ex. D.

       B. Procedural History

       Plaintiff filed an Amended Complaint on December 15, 2017 (Document No. 5).

Defendants filed a Motion to Dismiss on December 22, 2017 (Document No. 8). The Motion

was granted in part and denied in part by Memorandum and Order dated February 15, 2018

(Document Nos. 10,11). The following claims remain in the case: the claim of excessive force

against Ondarza in violation of the Fourth and Fourteenth Amendments under 42 U.S.C. § 1983

(Count I); the failure-to-supervise and failure-to-discipline claims against the City (Count II); the

claim against Ondarza under Pennsylvania state law for assault and battery (Count III).

       On July 11, 2019, the City filed a Motion for Summary Judgment “on all claims made

by” plaintiff. Plaintiff responded on July 30, 2019 (Document No. 21). The City replied on

August 7, 2019 (Document No. 22). The Motion is thus ripe for decision.

III.   LEGAL STANDARD

       The Court will grant a motion for summary judgment if “the movant shows that there is

no genuine dispute as to any material fact and the movant is entitled to judgment as a matter of

law.” Fed. R. Civ. P. 56(a); see Celotex Corp. v. Catrett, 477 U.S. 317, 322-23 (1986). A fact is

material when it “might affect the outcome of the suit under the governing law.” Anderson v.



                                                  2
Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). A dispute is genuine “if the evidence is such that

a reasonable jury could return a verdict for the nonmoving party.” Id.

         The Court’s role at the summary judgment stage “is not . . . to weigh the evidence and

determine the truth of the matter but to determine whether . . . there is sufficient evidence

favoring the nonmoving party for a jury to return a verdict for that party.” Id. at 249. However,

the existence of a “mere scintilla” of evidence in support of the nonmoving party is insufficient.

Id. In making this determination, “the court is required to examine the evidence of record in the

light most favorable to the party opposing summary judgment[] and resolve all reasonable

inferences in that party’s favor.” Wishkin v. Potter, 476 F.3d 180, 184 (3d Cir. 2007). The party

opposing summary judgment must, however, identify evidence that supports each element on

which it has the burden of proof. Celotex Corp., 477 U.S. at 322.

IV.      DISCUSSION

         The Court interprets the City’s Motion for Summary Judgment “on all claims” made by

plaintiff as a motion for summary judgment on Count II of the Amended Complaint because the

City is only named as a defendant in that count and, in its Motion, the City does not address the

claims against Officer Ondarza in Counts I and III.

         Count II of the Amended Complaint sets forth claims against the City under 42 U.S.C.

§ 1983 for failure to supervise and discipline its officers generally and Ondarza specifically,

regarding the use of force.2 Am. Compl. ¶¶ 26-37. The City argues that it is entitled to summary

judgment because plaintiff has failed to adduce sufficient evidence to support his Monell claims.

Plaintiff, relying on Beck v. City of Pittsburgh, responds that summary judgment is inappropriate

2
         As discussed in this Court’s Memorandum dated February 15, 2018, “[b]ecause claims for failure to
discipline turn, in part, on the defendants’ supervision of employees, including monitoring and responding to
unacceptable performance, see Beck v. City of Pittsburgh, 89 F.3d 966, 971, 974 (3d Cir. 1996), the Court will
address plaintiff’s claim for failure to supervise in considering plaintiff’s claim for failure to discipline.” Lawson v.
City of Philadelphia, No. CV 17-4228, 2018 WL 925012, at *4 (E.D. Pa. Feb. 16, 2018) (DuBois, J.).

                                                            3
because of the “record of multiple complaints of use of excessive force by Defendant Ondarza,

without a single action of discipline taken against Defendant Ondarza,” are sufficient to establish

his Monell claims. Pl.’s Resp. at 9. For the following reasons, the Court grants the City’s

Motion for Summary Judgment on Count II of the Amended Complaint.

           A. Evidence of Record

           Plaintiff has produced two categories of evidence in support of his Monell claims: (1)

evidence of Ondarza’s disciplinary history with the City of Philadelphia Police Department, and

(2) two previous excessive force lawsuits filed in the United States District Court for the Eastern

District of Pennsylvania. See supra, Section II. The Court addresses each category of evidence

in turn.

           The first category of evidence shows that Ondarza was the subject of several citizen

complaints for the use of excessive force made to the police department and investigated by

Internal Affairs. Ondarza had such five complaints brought against him from 2011-2015,

including plaintiff’s complaint. Pl.’s Resp. Ex. B (Concise Officer History of Defendant Reuben

Ondarza). He received a sixth complaint in 2017—two years after his alleged encounter with

plaintiff. Id. Five of the six citizen complaints against Ondarza, including the plaintiff’s

complaint, were “not sustained,” and Ondarza was “exonerated” as to one complaint. Id.

Ondarza was not disciplined for any of these citizen complaints. See Pl.’s Resp. Ex. A at 61:6-

23, Ex. B.

           The second category of evidence demonstrates that Ondarza had two civil lawsuits filed

against him for the use of excessive force, one in 2011 and one in 2016—Ricketts v. City of

Philadelphia and Police Officer Ondarza et al., Case No. 11-cv-6913, and Seagraves v. City of

Philadelphia and Police Officer Ondarza et al., Case No. 16-cv-01219 (DuBois, J.). In Ricketts,



                                                   4
the parties settled without that court issuing a written opinion, and that court dismissed the action

pursuant to Local Rule 41.1(b). Ricketts, Case No. 11-cv-6913 (Mar. 9, 2012), Doc. No. 6. In

Seagraves, this Court dismissed the plaintiff’s claims against the City of Philadelphia for failure

to properly screen and hire, train, and supervise and discipline police officers. Seagraves, Case

No. 16-cv-01219 (May 11, 2016), Doc. No. 7 at 3. The dismissal in Seagraves was based on the

Court’s determination that the plaintiff failed to allege a specific municipal policy, a municipal

policymaker, or more than one incident, and was without prejudice. Id. at 5-6. Thereafter, that

plaintiff filed an Amended Complaint, the parties settled, and this Court dismissed the action

pursuant to Local Rule 41.1(b). Neither lawsuit resulted in a factual finding that Ondarza used

excessive force or otherwise violated the constitutional rights of any individual.

       B. Law Governing Monell Claims

       To prevail on a claim under 42 U.S.C. § 1983, a plaintiff must prove that the defendant,

acting under color of state law, deprived him of a right secured by the United States Constitution

or federal law. Am. Mfrs. Mut. Ins. Co. v. Sullivan, 526 U.S. 40, 49-50 (1999). As the Third

Circuit recently explained in Forrest v. Parry, “a § 1983 claim against a municipality may

proceed in two ways.” 930 F.3d 93, 105 (3d Cir. 2019). A plaintiff must demonstrate either (1)

“that an unconstitutional policy or custom of the municipality led to his or her injuries,” or (2)

“that [his or her injuries] were caused by a failure or inadequacy by the municipality that reflects

a deliberate or conscious choice.” Id. For claims “predicated on a failure or inadequacy,” the

plaintiff must demonstrate that the failure or inadequacy amounts “to deliberate indifference on

the part of the municipality.” Id. at 106; City of Canton v. Harris, 489 U.S. 378, 388-89 (1989)

(discussing necessity of proving “deliberate indifference”). A plaintiff may demonstrate

deliberate indifference for a failure to train, supervise, or discipline claim by showing that “(1)



                                                  5
municipal policymakers know that employees will confront a particular situation, (2) the

situation involves a difficult choice or a history of employees mishandling, and (3) the wrong

choice by an employee will frequently cause deprivation of constitutional rights.” Forrest, 930

F.3d at 106. “A showing of simple or even heightened negligence [is] not suffic[ient]” to prove

deliberate indifference. Bd. of Cty. Comm’rs of Bryan Cty., Okl. v. Brown, 520 U.S. 397, 407

(1997).

          C. Beck v. City of Pittsburgh

          In Beck v. City of Pittsburgh, the seminal failure-to-discipline case in the Third Circuit,

the police officer whom plaintiff accused of using “excessive force against him while making an

arrest,” had been subject to five citizen complaints for excessive use of force in less than five

years. 89 F.3d 966, 967, 972 (3d Cir. 1996). Although the complaints were resolved

unfavorably for the complaining citizen, the Third Circuit concluded, that “[w]ithout more, these

written complaints were sufficient for a reasonable jury to infer that the Chief of Police . . . and

his department knew, or should have known, of [the officer’s] violent behavior in arresting

citizens.” Id. at 973. “Because the complaints . . . came in a narrow period of time and were of a

similar nature, a reasonable jury could conclude that the Chief of Police knew, or should have

known of [the officer’s] propensity for violence when making arrests.” Id. Thus, the Third

Circuit held that a pattern of similar prior citizen complaints against an officer “may be relied

upon to demonstrate the [Chief of Police’s] knowledge. Glass v. City of Phila., 455 F. Supp. 2d

302, 343 (E.D. Pa. 2006) (citing Beck, 89 F.3d at 973).

          The Third Circuit’s opinion went on to review the additional evidence plaintiff submitted

in support of the deliberate indifference element. Critically, “[o]n reviewing the record, [it

found] considerably more than Beck’s complaints from which a reasonable jury could have



                                                    6
found that the City’s procedures are inadequate to protect civilians from police misuse of force.”

Id. at 974. The evidence plaintiff offered was: (1) testimony that the City’s investigation method

failed to track and account for patterns of similar complaints against individual officers, and (2)

an internal report stating that the entire police department had a problem with excessive force,

and the procedures in place were likely inadequate to respond to the problem. Id. at 973-75.

The additional evidence in the record showed that the City’s investigative process was flawed.

Id. at 973-75. After reviewing this evidence, the Third Circuit concluded that “the officer’s prior

complaints, combined with the evidence that the department’s investigative process was lacking,

was sufficient to bring the case to the jury.” McDaniels v. City of Phila., 234 F. Supp. 3d 637,

651 (E.D. Pa. 2017) (citing Beck, 89 F.3d 966 at 973-74).

         D. Application

         The Court rejects plaintiff’s argument that the pattern of similar prior complaints of

excessive force against Ondarza—without more—is sufficient to submit his Monell claim to the

jury. Pl.’s Resp. at 9. As discussed supra, a pattern of civilian complaints “may be relied upon

to demonstrate the police commissioner’s knowledge.” Glass, 455 F. Supp. 2d at 343 (citing

Beck, 89 F.3d at 973). However, there must still be some evidence of deliberate indifference or

acquiescence on the part of the police commissioner. Id.; Forrest, 930 F.3d at 106 (reaffirming

deliberate indifference requirement for claims “predicated on a failure or inadequacy”).

         In this case, plaintiff’s only evidence in support of his Monell claim is a pattern of similar

prior complaints against Ondarza and two civil lawsuits against Ondarza.3 See supra, Section

IV(A). Significantly, plaintiff fails to offer evidence, or even argue, that the City’s disciplinary

3
          The evidence of the two prior excessive force lawsuits against Ondarza does not support plaintiff’s Monell
claim. Both cases settled and did not result did not result in a finding that Ondarza used excessive force in making
an arrest or otherwise violated the Constitution. See Section IV(A). The fact that lawsuits were filed “without more,
indicates nothing, as people may file a complaint for many reasons, or for no reason at all.” Pharaoh v. Dewees, No.
CV 14-3116, 2016 WL 2593842, at *5 (E.D. Pa. May 4, 2016) (DuBois, J.) (internal marks omitted).

                                                         7
process was flawed, let alone offer evidence or argue that the City’s disciplinary process was so

flawed as to amount to deliberate indifference. See generally Pl.’s Resp. Exs. A-D. Such a

failure is fatal to plaintiff’s Monell claim because plaintiff bears the burden of proving deliberate

indifference on the part of Commissioner Ramsey. See Forrest, 930 F.3d at 106 (stating that for

claims “predicated on a failure or inadequacy,” the plaintiff must demonstrate that the failure or

inadequacy amounts “to deliberate indifference on the part of the municipality.”); see also Talley

v. City of Phila., No. 08-CV-330, 2010 WL 11552957, at *3 (E.D. Pa. Feb. 23, 2010) (granting

summary judgement for city where “[p]laintiff [did] not offer[] evidence to establish deliberate

indifference. . . . Plaintiff [did] not offer experts or statistics; [did] not demonstrate[] ongoing

constitutional violations by the department; and [did] not offer evidence of a flawed internal

affairs investigation system where complaints [were] not tracked, as was the case in Beck”);

Glass, 455 F. Supp. 2d at 344 (E.D. Pa. 2006) (granting summary judgment for city where

“plaintiffs here did not present any evidence that the [City’s] investigation process was flawed

other than [one of the plaintiff’s] own allegations”).4

         Because plaintiff has “fail[ed] to make a showing sufficient to establish the existence of”

an “element essential to [his] case, and on which [he] will bear the burden of proof at trial,” the

City is entitled to judgment as a matter of law on plaintiff’s Monell claim. Celotex, 477 U.S. at

322-23. Accordingly, the Court grants the City’s Motion for Summary Judgment with respect to

Count II of the Amended Complaint.

 V.      CONCLUSION

         For the foregoing reasons, the City’s Motion for Summary Judgment is granted. Count II

4
          Courts routinely submit Monell claims to the jury that are predicated on a failure to discipline where a
plaintiff presents some evidence of the inadequacy of the municipalities’ disciplinary process. See, e.g., McDaniels,
234 F. Supp. 3d at 645 (denying city’s summary judgment motion where “[p]laintiff . . . put forward [an] expert
opinion that these prior investigations were inadequate, which [was] enough to create a genuine dispute regarding
the sufficiency of [the city’s disciplinary] processes.”).

                                                          8
of the Amended Complaint is dismissed with prejudice. Defendant City of Philadelphia is

dismissed from the case and shall be removed from the caption. Counts I and III of the

Amended Complaint against Ondarza only remain. An appropriate order follows.




                                               9
